Citation Nr: 1201485	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-28 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from February 1943 to November 1945.  His awards and decorations include a Combat Infantryman Badge and Purple Heart Medal.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied entitlement to a TDIU.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran's service connected disabilities meet the schedular requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a), as the rating for his service-connected posttraumatic stress disorder (PTSD) is 50 percent, bilateral hearing loss is evaluated as 50 percent disabling, and separate 10 percent evaluations are in effect for tinnitus and a right thigh scar (residual of a machine gun bullet); combining for an 80 percent overall evaluation effective from March 2010.

2.  With full consideration of the Veteran's educational background and occupational experience, and with resolution of doubt in the Veteran's favor, the Veteran's service-connected disabilities are collectively of such severity as to preclude him from obtaining or retaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16, 4.18, 4.19, 4.130 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board is awarding the Veteran a full grant of the benefits being sought on appeal, any errors VA made with respect to VCAA notice are considered non-prejudicial.

Factual Background

A VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, was received in November 2009.  At that time, the Veteran indicated that he had been employed part-time from 1988 to August 2000 doing janitorial and mailing work.  He indicated that service-connected PTSD, hearing loss and a right hip scar prevented him from securing or following any substantially gainful occupation.  The application reflects that the Veteran has a high school education with no additional specialized training or education.  It was further noted that the Veteran could no longer drive a car due to sight deficit.    

The Veteran's service connected conditions consist of: PTSD assigned a 50 percent evaluation; bilateral hearing loss assigned a 10 percent evaluation; tinnitus assigned a 10 percent evaluation, and a right thigh scar due to a service-related gunshot wound, assigned a 10 percent evaluation.  His combined rating is 80 percent, effective from March 2010.  

A VA PTSD examination was conducted in July 2009.  The report indicated that the since being evaluated in 2006, there had been no significant change in PTSD symptomatology, except for a mild increase in distress and re-experiencing symptoms of war.  The Veteran reported having monthly nightmares or flashbacks of war.  Other reported symptoms included: difficulty falling asleep, startle response, anger and irritability.  The examiner observed that there had been some aggravation of anger and irritability, with mood swings and increased volatile behavior, in the context of the dementing process.  The Veteran complained of short-term memory loss, which his spouse described as increasingly problematic.  The examiner noted that cognitive testing was difficult due to the Veteran's hearing impairment, but revealed impairment of registration, recall, and concentration.  It was noted that verbal fluency was also impaired.  

Mental status examination revealed that thought content was focused on combat trauma.  Cognition was impaired, insight was poor and judgment was fair.  Diagnoses of PTSD and dementia were made.  A Global Assessment of Functioning (GAF) score of 40 was assigned, with a GAF score of 60 assigned solely for impairment associated with PTSD.  The examiner indicated that the totality of condition caused major functional impairment, but noted that the PTSD symptoms were in the mild to moderate range.  

A VA audio examination was conducted in May 2011.  The Veteran reported that he had experienced hearing deficit for years and was unable to hear his wife or others talk to him.  It was noted that hearing aids had been issued but that the Veteran could still not always understand speech.  The Veteran also complained of being off balance, but denied having symptoms of tinnitus at the time of the examination.  Audiological testing revealed that the average puretone air conduction threshold for the 1000, 2000, 3000, and 4000 hertz frequencies was 44 in the right ear and 63 in the left ear.  Speech audiometry revealed speech recognition ability of 44 percent in the right ear, and 36 percent in the left ear.  Mild sloping to moderately severe hearing loss was diagnosed.  

A PTSD examination was also conducted in May 2011.  The Veteran reported having daily distressing thoughts or war.  Cognition was not formally tested, but the examiner noted that the Veteran was able to recall recent events.  The examiner observes that a dementing illness, to the extent possibly present, had not progressed since the last evaluation and that hearing loss may have been responsible for previously noted deficits.  The examiner mentioned that the Veteran's insight was poor and judgment was fair.  PTSD was diagnosed and a GAF score of 50 to 55 was assigned, with a GAF score of 60 assigned solely for impairment associated with PTSD.

Most recently, a VA general medical examination was conducted in June 2011.  The report indicated that the Veteran was legally blind and had not been able drive for 11 years.  It was also noted that he had trouble walking and had to use a cane due to arthritis.  With respect to his service-connected conditions, the report mentioned that the Veteran had decreased hearing and used hearing aids.  It was also noted that he had short-term memory loss and sleep impairment (associated with PTSD).  It was noted that in conjunction with the gunshot wound residuals of the right thigh, the Veteran complained of chronic pain after walking or sitting for 30 minutes or more.  

After obtaining the Veteran's medical history, lay reports of symptomatology, and examining the Veteran, the examiner determined that the Veteran was considered unemployable for  physical or sedentary job.  The examiner observed that the Veteran had multiple medical problems and that those most significant in terms of adversely impacting his employability were: legal blindness secondary to macular degeneration (preventing him from driving and causing difficulty reading); hearing loss (impairing the ability to communicate); and short-term memory impairment (further impairing the ability to maintain or sustain gainful employment and causing mild functional impairment).  It was noted that the gunshot wound scar was productive of mild functional impairment, but would not affect employability.

Analysis

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  In determining whether the Veteran is entitled to a TDIU rating, neither non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19 (2011).

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court indicated that the Board cannot deny the Veteran's claim for total rating based on individual unemployability without producing evidence, as distinguished by mere conjecture, that the Veteran can perform work.

In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective versus objective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCREC 75-91 (Dec. 27, 1991).

The Veteran has four service-connected disabilities: (1) PTSD rated as 50 percent disabling; (2) bilateral hearing loss rated as 50 percent disabling; (3) tinnitus rated as 10 percent disabling; and (4) a right thigh scar rated as 10 percent disabling.  His combined rating has been 80 percent, effective from March 2010.  See 38 C.F.R. § 4.25 (2011) (combined ratings table).  Since four service-connected disorders, two of which are rated in excess of 40 percent and with a combined rating of 80 percent, the Veteran's service-connected disabilities meet the threshold minimum requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a), that is, without having to resort to the special extra-schedular provisions of § 4.16(b).  See also 38 C.F.R. §§ 3.321(b)(1) and Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As such, the determinative issue is whether he is unable to return to the workforce and obtain and maintain substantially gainful employment as a consequence of his service-connected disabilities  See 38 C.F.R. § 3.340 (indicating the circumstances in which occupational impairment is considered total and permanent in its scope).  The fact that a Veteran is unemployed is not enough.  The question is whether his service-connected disorders without regard to his nonservice-connected disorders or lack of work skills or advancing age made him incapable of performing the acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Evidence on file reflects that the Veteran is a high school graduate and that he last worked part-time from 1988 to August 2000 doing janitorial and mailing work.  He indicated that service-connected PTSD, hearing loss and a right hip disorder prevented him from securing or following any substantially gainful occupation thereafter.

The record reflects that when evaluated individually, no single service-connected condition appears to render the Veteran unemployable.  However, collectively, it cannot be argued that he is not significantly functionally impaired.  The various service-connected disabilities impact the Veteran in the following ways: (1) audiologically - manifested by bilateral hearing loss and tinnitus with evidence of significant impairment in speech recognition which has required hearing aids; (2) orthopedically - manifested by residuals of a gunshot wound in the area of the right thigh causing pain, fatigue and lack of endurance; and (3) psychiatrically - manifested by impairment in industrial and social functioning, impairment of concentration, insight and judgment, difficulty sleeping, and memory impairment.  

The Board observes in this case, that the 50 percent evaluation in and of itself, as is currently assigned for service-connected PTSD, is recognition that the impairment associated therewith makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board notes that the currently assigned 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; and difficulty in establishing and maintaining effective work and social relationships, all of which as are evident in the Veteran's case, and have been observed on VA examinations of 2009 and/or 2011.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Significantly, the file contains the 2011 opinion of a VA examiner to the effect that the Veteran was considered unemployable for  physical or sedentary job.  The examiner observed that the Veteran had multiple medical problems and that those most significant in terms of adversely impacting his employability were: legal blindness secondary to macular degeneration (preventing him from driving and causing difficulty reading); hearing loss (impairing the ability to communicate); and short-term memory impairment (further impairing the ability to maintain or sustain gainful employment and causing mild functional impairment.  It was noted that the gunshot wound scar was productive of mild functional impairment, but would not affect employability.  

While the VA examiner implicated both service connected and non-service connected conditions as factors supporting the opinion, it is clear that the Veteran's service connected conditions, collectively, negatively impact the Veteran's employability in numerous ways - affecting several critical functions, as specifically explained above.  After carefully reviewing this evidence, the Board finds no adequate basis to reject this competent medical opinion which is favorable to the Veteran, based on a rational lack of credibility or probative value. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Moreover, the file does not contain any competent medical evidence which rebuts this opinion or otherwise diminishes its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board concludes that affording this Veteran the benefit of the doubt, entitlement to a total disability rating based on individual unemployability is warranted at this time.  The evidence of record in this case supports the Veteran's contentions that his service-connected bilateral hearing loss, tinnitus, PTSD and residuals of a gunshot wound in the right thigh area are, collectively, of such severity as to preclude his participation substantially gainful employment, in light of his education and experience.  The limitations caused by these service-connected conditions, strongly indicate, with consideration of the doctrine of reasonable doubt, that the Veteran is incapable of performing the physical and mental acts required and the demands of regular and sustained employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Accordingly, resolving all reasonable doubt in his favor, the Board finds that the Veteran's service connected disorders are of such severity as to render him unable to obtain or maintain substantially gainful employment.  Hence, a TDIU is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

A total disability evaluation based on individual unemployability is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


